 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   MICHAEL M. BECKWITH
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-169-JAM
12
                                  Plaintiff,             STIPULATION REGARDING DATE OF MOTION
13                                                       TO SEVER AND BRIEFING SCHEDULE;
                            v.                           FINDINGS AND ORDER
14
     CHI MENG YANG,                                      DATE: February 25, 2020
15                                                       TIME: 9:15 a.m.
                                  Defendant.             COURT: Hon. John A. Mendez
16

17
                                                 STIPULATION
18
             Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
             1.     By previous request of defense counsel and order of court, this matter was set for hearing
21
     on a Motion to Sever filed by the defendant, to be heard on February 25, 2020.
22
             2.     By this stipulation, defendant and the government now move to continue the hearing on
23
     the hearing on the Motion to Sever until March 17, 2020 at 9:15 a.m. Time has already been excluded
24
     between January 14, 2020 and June 1, 2020, therefore no further order is needed as to an exclusion of
25
     time.
26
             3.     The defendant’s motion to sever was filed February 4, 2020. Under local rule 430.1, the
27
     government’s opposition is due February 11, 2020. The parties now stipulate to the following briefing
28
     schedule:

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1               a)      The government’s opposition shall be filed no later than March 3, 2020.

 2               b)      The defendant’s reply to the government’s opposition shall be filed no later than

 3        March 10, 2020.

 4        4.     The parties agree and stipulate, and request that the Court find the following:

 5               a)      The hearing on the Motion to Sever shall be moved from February 25, 2020 to

 6        March 17, 2020.

 7               b)      The government’s opposition to the Motion to Sever shall be due March 3, 2020.

 8               c)      The defendant’s reply to the government’s opposition to the Motion to Sever shall

 9        be due March 10, 2020.

10        5.     Nothing in this stipulation and order shall affect the Speedy Trial Act findings made on

11 January 14, 2020.

12        IT IS SO STIPULATED.

13

14
     Dated: February 11, 2020                             MCGREGOR W. SCOTT
15                                                        United States Attorney
16
                                                          /s/ MICHAEL W. REDDING
17                                                        MICHAEL W. REDDING
                                                          Assistant United States Attorney
18

19
     Dated: February 11, 2020                             /s/ Douglas Beevers
20                                                        Douglas Beevers
21                                                        Counsel for Defendant
                                                          CHI MENG YANG
22

23
                                         FINDINGS AND ORDER
24
          IT IS SO FOUND AND ORDERED this 12th day of February, 2020.
25

26                                                     /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
27                                                  UNITED STATES DISTRICT COURT JUDGE

28

     STIPULATION REGARDING EXCLUDABLE TIME            2
     PERIODS UNDER SPEEDY TRIAL ACT
